Citation Nr: 0909853	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-15 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to 
May 1962.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision. 


FINDINGS OF FACT

1.  The medical evidence demonstrates that the Veteran had a 
hearing disability in his left ear at time of enlistment into 
service.

2.  The medical evidence demonstrates that the Veteran's 
preexisting left ear hearing disability was permanently 
aggravated by his time in service. 

3.  The evidence fails to show hearing loss for VA purposes 
in the Veteran's right ear.

4.  The medical evidence of record fails to relate the 
Veteran's tinnitus to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hearing loss in the 
left ear have been met.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

2.  Criteria for service connection for hearing loss in the 
right ear have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

3.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding, based on clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted with symptoms, has 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).



Left ear

The Veteran entered service at the end of January 1962.  On 
his medical history survey completed at time of enlistment, 
the Veteran indicated that he had problems with running ears; 
nevertheless, clinical testing of his hearing acuity showed 
(with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0

5

Although the Veteran demonstrated normal hearing acuity in 
his left ear at enlistment, by mid-March, he was diagnosed 
with chronic otitis media, and an ENT consultation was 
ordered.  At the consultation, the Veteran complained that 
his ears were filled with wax.  A month later, in April 1962, 
the Veteran again presented for treatment complaining of 
running ears accompanied by some left ear pain.  The medical 
officer indicated that the Veteran's left ear was filled with 
purulent debris, although no definite perforation was 
detected.  A medical Board met in early May 1962 and 
determined that the Veteran should be separated from service.  
It is noted that while the Veteran was having these problems 
with his left ear, he was going through basic training, 
during which time he was exposed to acoustic trauma such as 
firing weapons and detonating grenades without the benefit of 
any hearing protection.

On his separation physical in April 1962, clinical testing 
showed (with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
30
40

As such, the Veteran's hearing acuity declined at every 
measured frequency following his three months in service.  
Furthermore, the Veteran had begun to display hearing loss 
for VA purposes in his left ear.

While the Veteran did not seek any medical treatment for his 
left ear for several decades following service, the Veteran's 
primary care physician, Dr. Davis, reviewed the Veteran's 
medical records in October 2006 and wrote a letter in which 
he asserted that the Veteran had high frequency hearing loss 
that had worsened while he was in the military.  Dr. Davis 
opined that in his professional opinion the Veteran's hearing 
problems were exacerbated by his military service due to 
noise exposure.

At a VA examination in April 2007, clinical testing showed 
(with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
50
50
40
70
70

As such, it is clear that the Veteran currently has hearing 
loss in his left ear.  The examiner did opine that the 
Veteran's hearing loss was not the result of the Veteran's 
time in service; however, the examiner did not specifically 
address whether the pre-existing left ear disability had been 
aggravated by the Veteran's time in service.

As such, the only medical opinion of record that addressed 
the issue of aggravation was by Dr. Davis who found that the 
Veteran's hearing disability was in fact aggravated by his 
time in service, albeit brief.  Furthermore, Dr. Davis' 
opinion was supported by the service treatment records which 
demonstrated a distinct worsening of hearing acuity in the 
Veteran's left ear over a short period of time.

As such, the evidence demonstrates that the Veteran's hearing 
acuity in the left ear was aggravated by exposure to loud 
noise while in the military; and therefore, the criteria for 
service connection have been met.  Accordingly, the Veteran's 
claim is granted.


Right ear

At his hearing before the Board in June 2008, the Veteran 
stated that there was nothing wrong with his right ear and 
that he was really just seeking benefits for his left ear.  
Nevertheless, because the Veteran perfected an appeal with 
regard to this issue and never withdrew his appeal, the Board 
must adjudicate the claim of entitlement to service 
connection for hearing loss in the right ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the Veteran underwent a VA examination in April 
2007 at which clinical testing showed, with pure tone 
thresholds recorded in decibels:

 


HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
20
30

Testing revealed an average pure tone threshold of 20 in the 
right ear and a speech recognition score on the Maryland CNC 
word list of 96 percent in the right ear.

As such, because the Veteran did not demonstrate either a 
decibel loss of 40 or greater, or decibel loss of at least 26 
decibels at three different frequencies, he is not considered 
to have a hearing disability in his right ear for VA 
purposes.

Private treatment records have been reviewed, but they fail 
to show hearing loss that is more severe than what was shown 
on the VA examination.  

Accordingly, as the Veteran does not currently meet the 
criteria for hearing loss in the right ear, he therefore does 
not presently have a hearing disability in his right ear for 
rating purposes; and, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
Veteran's claim of entitlement to service connection for 
hearing loss of the right ear is denied. 

Tinnitus 

The Veteran testified at a hearing before the Board that he 
had trouble in service with his left ear draining, and he 
recalled being diagnosed with a perforated eardrum.  The 
Veteran then stated that the tinnitus began about the same 
time as the perforated eardrum.  The Veteran testified that 
following service he did not seek any treatment for his ears 
until approximately 2000, nearly 40 years after he separated 
from service.  

While the Veteran testified at a hearing before the Board 
that his tinnitus began in service, service treatment records 
fail to show that he Veteran ever complained of ringing ears 
while in service, despite seeking frequent treatment for his 
ears while in service.  The Veteran was also not diagnosed 
with tinnitus at any of these treatment sessions while in 
service; and no tinnitus was found at the Veteran's 
separation physical.

At a VA examination in April 2007, the examiner indicated 
that the Veteran had had tinnitus for many years, but the 
cause was unknown.  The Veteran reported that tinnitus was 
likely constantly present but he was only aware of it in 
quiet and he stated that it was not a problem for him.  The 
Veteran reported exposure to loud noise in basic training due 
to shooting rifles and launching hand grenades, but it was 
also noted that following service, the Veteran has driven an 
18-wheeler for many years without the benefit of any hearing 
protection.  After reviewing the medical evidence, the 
examiner opined that the Veteran's tinnitus was not the 
result of his approximately three months in service.

The Board notes that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  Charles 
v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran's 
credibility affects the weight to be given to his testimony, 
and it is the Board's responsibility to determine the 
appropriate weight.  Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 
469(1994) (finding that the weight and credibility of 
evidence "is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

In this case, the Veteran testified at his hearing before the 
Board that his tinnitus had begun in service; yet, at his VA 
examination approximately a year earlier, he reported that 
while his tinnitus had been present for many years, the cause 
of it was unknown.

The Veteran has worked for many years driving an 18-wheeler 
without any hearing protection (as per his testimony), during 
which time he has had significant post-service noise 
exposure.  When combined with the fact that no tinnitus or 
ringing was reported on any service treatment record, despite 
the fact that the Veteran sought treatment for his ears on 
numerous occasions, the weight of the evidence falls against 
the Veteran's testimony that his tinnitus began in service.

The first medical report of tinnitus appeared nearly 4 
decades after the Veteran left service, and the only medical 
opinion of record that addressed the etiology of the tinnitus 
found that it was not the result of the Veteran's military 
service.

As such, the weight of the evidence is against the Veteran's 
claim, and it is therefore denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, a May 2007 letter informed the Veteran how 
disability ratings and effective dates were assigned. 

Private treatment records have been obtained and there is no 
indication that the Veteran has received any VA outpatient 
treatment.  The Veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the Veteran testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss in the left ear is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for hearing loss in the right ear is 
denied.




Service connection for tinnitus is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


